 In theMatter of GLAMORGAN PIPE AND FOUNDRY COMPANYandUNITED STEELWORKERS OF AMERICA, C. I. O., LOCAL No. 2556In the Matter, of GLAMORGAN PIPE AND FOUNDRY COMPANYandINDEPENDENT PIPERS ASSOCIATIONCases Nos. R-4554 and R-4555, Respectively-Decided December 16,1942Jurisdiction:pipe manufacturing industry.Investigation and Certification of Representatives:existence of question:stipu-lation as to ; election necessary.Unit Appropriate for Collective Bargaining: all production and maintenanceemployees,including watchmen,but excluding supervisory and clerical work-ers, including one watchman deemed supervisory;no objection as to.Mr. Samuel H. Williams,of Lynchburg, Va.; for the Company.Mr. Earl A. Crowder,of Lynchburg, Va., for the C. I. O.Mr. D. H. Kiser, Jr.,of Lynchburg, Va., for the Independent Asso-ciation.°Mr. Robert Silagi,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petitions duly filed by United Steelworkers of America,C. I. 0., Local No. 2556, herein called the C. I. 0., and by Inde-pendent Pipers Association, herein called the Independent,allegingthat questions affecting commerce had arisen concerning the repre-sentationof employees of Glamorgan Pipe and Foundry Company,Lynchburg, Virginia, herein called the Company, the National LaborRelations Board consolidated the cases and provided,for an appro-priate hearing upon due notice before Jacob Blum, Trial Examiner.Said hearing was held at Lynchburg, Virginia, on November 18, 1942.The Company, the C. I. 0., and the Independent, appeared, partic-ipated, and were afforded full opportunity to be heard,to, examineand,,cross-examinewitnesses, and to introduce evidence bearing on theissues.,'1By letter dated November 6, 1942, and introduced in evidence 'at the hearing, theC. i O. waived its pending charges of unfair labor practices against the Company insofaras they affect this proceeding.46 N. L.R. B., No. 2. ,15 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGlamorgan Pipe and Foundry Company is a, corporation duly or-ganized and incorporated under the laws of the State of* Virginia.It manufactures, sells, and distributes pipes and pipe fittings.Duringthe year 1941, the Company purchased raw materials valued. in 'ex-outside the State of Virginia to its plant at Lynchburg, Virginia. Inthat same year the finished products manufactured, sold, and distrib-uted were valued in excess.of $1,000,000, of which more than half wasshipped to points outside the State of Virginia.The Company's totalbusiness remains substantially the same at the present time as it wasin 1941.The Company admits that it is engaged in commerce within themeaning,of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local No. 2556,is a labor organ-ization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Independent Pipers Asociation is an unaffiliated labororganiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe parties stipulated that a question affecting representation hasarisen in that both unions requested collective bargaining rights ofthe Company, which has refused to recognize either organizationuntil one of them is certified by the Board.A statement of the Acting Regional Director introduced in evidenceat the hearing, indicates that the C. I. O. and the Independent eachrepresents a substantial number of employees in the unit hereinafterWe find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.The ActingRegional Director reported that the C. I. O. submitted 137 cards.bearinggapparentlyvalidsignatures of persons on the October 17,1942,pay roll.The Independentsubmitted a petition bearing the names of 119 persons on the'said pay roll.There areapproximately 304 employees in the appropriate unit. GLAMORGAN PIPE, AND FOUNDRY COMPANY .17IV. THE APPROPRIATE UNITThe C. I. 0. and Independent are agreed that the appropriate unitshall consist of all production and maintenance employees, including}watchmen, but excluding supervisory and clerical employees.TheCompany makes no objection'to the proposed unit.however, would exclude James L. Leebrick, whom it claims is thehead watchman and a supervisory employee.The Independent con-tends that there is no difference between the duties and authorityexercised by Leebrick and any other of the four watchmen employedby the Company:Leebrick has been employed by the Company for 53 years.Heformerly was engaged in production work but in recent' years wasmade watchman without any reduction in pay. Since becomingwatchman he has received several increases in pay and is presentlythe highest paid watchman employed by the Company.He performsthe duties of an ordinary watchman, such as carrying a clock ontours of the Company's property, only when one of the other watch-men is absent. If irregularities, such as fire or theft occur, the otherwatchmen report to him.When new watchmen are engaged hetrains them in their duties and all watchmen take their orders fromhim.In the absence of the personnel director of the Company, whoalso acts as head of Civilian Defense for the plant, there must besomeone who is thoroughly trustworthy and relied 'upon to act inhis place.Leebrick has been designated as that person and as part,of his duties spends an hour each evening in the Company's officeanswering telephone c.ills.In view of all these circumstances we findthat his duties are essentially supervisory and we shall accordingly'exclude him from the unit.We find that all production and maintenance employees of the Com-pany, including watchmen, but excluding supervisory and clericalworkers and James L. Leebrick, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. urges,that eligibility to vote in the election be deter-mined by the pay roll of November 21, 1942, but gives no special reasontherefor.The Independent and the Company express no preferenceand are satisfied with the Board's usual policy.Since no reason ap-pears for departing from our usual practice, we shall direct that thequestion concerning representation which has arisen be resolved by anelection by secret ballot among the employees in the appropriate unitwho,were employed, during the pay-roll period immediately preceding504086-43-vol. 46-2 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and -pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Glamorgan Pipeand Foundry Company, Lynchburg, Virginia, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-j ect to Article III, Section 10,` of said Rules and' Regulations, amongall.employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present, themselves in person at the ,polls,, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by United Steel-workers of America, C. I. 0., Local No. 2556, or by Independent PipersAssociation, for the purposes of collective bargaining, or by, neither.